11TH COURT OF APPEALS
                               EASTLAND, TEXAS
                                   JUDGMENT

In re Dennis Jay Ruckman,                 * Original Mandamus Proceeding

No. 11-18-00216-CR                        * September 27, 2018

                                          * Memorandum Opinion by Wright, S.C.J.
                                           (Panel consists of: Bailey, C.J.,
                                           Gray, C.J., sitting by assignment,
                                           and Wright, S.C.J., sitting by
                                           assignment)
                                           (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that
Dennis Jay Ruckman’s petition for writ of mandamus should be denied.
Therefore, in accordance with this court’s opinion, the petition for writ of
mandamus is denied.